Citation Nr: 1121346	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his April 2010 substantive appeal, the Veteran requested that he be scheduled for a videoconference hearing before a Member of the Board.  His hearing was scheduled for April 2011, and he was sent a notice letter in February 2011.  The appellant did not report for the hearing, and he has neither requested a new hearing nor shown good cause for his failure to report.  Therefore, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection for a right knee disability, and the Veteran did not appeal.  

2.  The additional evidence received since the March 2004 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

3.  The Veteran did not exhibit a right knee disability in service or within one year of separation from service, and a right knee disability is not etiologically related to any injury or disease during the Veteran's active service.



CONCLUSIONS OF LAW

1.  Evidence added to the record since the March 2004 rating decision is new and material; thus, the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).

2.  A right knee disability was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element (or elements) that was found insufficient to establish service connection in the previous denial.  The appellant must also be notified of what constitutes both 'new' and 'material' evidence to reopen the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in April 2007 and June 2007 in which the RO advised the appellant of the evidence needed to substantiate his claim.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The April 2007 letter also advised the Veteran that his claim of entitlement to service connection for a right knee disability had been previously denied because there was no evidence of a chronic right knee disability.  He was informed of the need to submit new and material evidence to reopen this claim, and he was advised of the type of evidence that would be considered new and material.  See Kent, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical record, identified private medical records, and Social Security Administration (SSA) records. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the Veteran underwent VA examinations in November 2007 and February 2010.  The Board finds that resulting examination reports are adequate for the purpose of determining the claim decided herein.  The examination reports reflect that the examiners reviewed the claims folder.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiners also clearly noted the current diagnosis.  The February 2010 examiner also provided a diagnosis and etiology opinion and explained the reasons and bases for his opinion.  For these reasons, the Board concludes that the November 2007 and February 2010 VA examination reports in this case provide an adequate basis for a decision.   

The Board recognizes that no opinion was offered as to the possibility of a relationship between his claimed right knee disability and his service-connected left knee disability.  However, in this instance, the Veteran has not asserted that his service-connected left knee disability caused or aggravated his right knee disability, and there is no competent medical opinion of record asserting a link between such disabilities.  Therefore, the Board finds that the criteria for obtaining a medical opinion or examination on the issue of secondary service connection are not met, and that a remand for another examination or opinion is not necessary.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon.)

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for a right knee disability was originally denied in a March 2004 rating decision.  This decision found that, although the Veteran's service treatment records do reflect that the Veteran was treated for a right knee injury in service, "no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  

The Veteran's service treatment records were among the evidence of record at the time of this decision.  These records included a November 1968 record showing that the Veteran sought treatment for his right knee.  It was noted that x-rays were done in October, and that these showed the Veteran's tibia was displaced a little laterally.  The January 1972 separation examination report reflects that the Veteran's lower extremities were clinically normal on separation.  The Veteran reported on his January 1972 separation medical history report that he injured his left knee in the Republic of Vietnam in 1969 and experiences recurrent pain, but he did not report a residual right knee condition.  

The post-service medical evidence of record at the time of the March 2004 rating decision did not show that the Veteran had been diagnosed with a current right knee disability.

Among the evidence that has been added to the record since the March 2004 rating decision is a November 2007 VA examination report reflecting that the Veteran has a total right knee prosthesis.  This evidence is new in that it was not of record at the time of the prior final denial.  It is material in that it relates to an element necessary to establish the Veteran's claim.  Specifically, it presents evidence of a current right knee disability.  Therefore, new and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.
 
III.  Service Connection

The Veteran has claimed entitlement to service connection for a right knee disability.  He essentially contends that this disability is etiologically related to his military service.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In terms of an in-service disability, as noted above, the Veteran's service treatment records reflect that he was seen for right knee complaints in November 1968.  X-rays that had been performed in October 1968 showed the Veteran's tibia was displaced a little laterally.  Otherwise, there is no indication that he ever complained of or sought treatment for a right knee disability.  As noted above, no right knee abnormality was found at the time of his January 1972 separation examination, and the Veteran reported no past or current right knee problems on his January 1972 separation medical history report.

In terms of a current disability, as noted above, the November 2007 VA examination report reflects that the Veteran has had a total right knee replacement.  

In February 2010, the Veteran underwent a VA examination in order to determine whether there was a relationship between his right knee disability and his military service.  In addition to the service treatment records that are described above, the VA examiner noted that the Veteran "had no subsequent problems reportedly on review and questioning today while in service as regards the right knee."  It was noted that the Veteran had a left knee replacement in 2004 and a right knee replacement in August 2002.  (The Board notes that the Veteran has been service connected for a left knee disability as related to an in-service left knee injury.)

The examiner noted that, following service, the Veteran's work often involved climbing ladders and affixing hoses to a sulfuric acid truck for many years, with a total career span of 30 years with the same employer.  The Veteran reported that he began having more pain in the 1990s, culminating in the 2002 total right knee replacement.  He has had no subsequent surgery, aspiration, or injection of the right knee.  

The examiner conducted a physical examination, and the findings are described in the examination report.  The examination report also includes a description of the Veteran's functional limitations.  A February 2010 radiology report is also of record.  

The examiner diagnosed status post right knee replacement.  He opined that it is less likely as not that the Veteran's status post right knee replacement is secondary to his 1968 in service injury and related conservative treatment.  He further opined that the Veteran's August 2002 total right knee replacement was less likely as not related to his in-service right knee injury.  The examiner noted that the Veteran's in-service "injury was minor, brief, not accompanied by followup and treated conservatively and resolves[,] as the rest of the [claims] file is silent as to his right knee."  The examiner further noted that the Veteran "had a lengthy occupational career with much bending, stooping, and ladder climbing [that is] more likely as not proximately the cause of his right knee problems ultimately leading to a prosthetic."

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the February 2010 VA examination report and opinion to be highly probative to resolving the issue of entitlement to service connection for a right knee disability.  This report contains a description of the Veteran's pertinent medical history.  The examiner's discussion references the specific facts of the Veteran's case, including his treatment for a right knee injury in service.  The examiner explains his opinion through citation to the facts of the Veteran's case, including the mild nature of the Veteran's single in-service right knee complaint, and through reference to his post-service occupational history.  The Board thus finds that the VA examiner has provided adequate rationale to render his opinion highly probative to the question at hand.

The Board notes that the only contrary opinion of record is the Veteran's own lay opinion that there is a link between his in-service right knee injury and his current right knee disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In the case at hand, the Board notes that the Veteran is competent to report having injured his right knee in service and having experienced symptoms in his right knee since this injury.  Specifically, an April 2007 private medical record notes that the Veteran reported having had problems with both of his knees since 1972.  However, the competency of an individual to testify must be distinguished from the credibility of the testimony.  

When viewed in connection with the remaining evidence of record, the Veteran's April 2007 medical history report contradicts the information that he reported to the February 2010 examiner.  As noted above, the February 2010 examination report reflects that the Veteran reported that he had no further right knee complaints after the November 1968 treatment and that he began having more right knee pain in the 1990s.  In light of this contradiction, the Board cannot grant service connection based solely on the Veteran's own inconsistent reports of his medical history.  Instead, the Board ultimately places more probative weight on the opinion of the competent medical professional, who considered the Veteran's lay reports, but also considered other factors found to be significant by the examiner, such as the nature of his original in-service injury, and the nature and circumstances of his post-service occupational history.  As discussed, the examiner found the Veteran's knee disability to be consistent with the type of physical activities that regularly occurred during the course of his employment.

The Board notes that the Veteran's April 2010 substantive appeal form references an injury that occurred in the military and resulted in the Veteran being placed in a cast for nine weeks.  He stated that he believed his current problems resulted from this in-service injury.  The Board notes, however, that the injury resulting in the cast was to the Veteran's left knee, and that the Veteran was merely mistaken in his recollection when he pointed to that injury as being the source of his claimed right knee disorder.  As noted, he has already been service-connected for his left knee disability.  

The Board has also considered whether service connection is warranted for the Veteran's right knee injury as secondary to his service-connected left knee injury.  However, no such relationship was asserted in the February 2010 VA examination report; instead, the examiner attributed the Veteran's right knee disability to his post-service work.

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's right knee disability and his military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a right knee disability is not warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


